Exhibit 10.29

AGREEMENT FOR SERVICES

THIS AGREEMENT FOR SERVICES is made and entered into on the 27th day of
December, 2006, but effective of the 1st day of February, 2007 (the “Effective
Date”) by and between DIGIRAD IMAGING SOLUTIONS, INC., a Delaware corporation
(the “Client” or “DIS”), and MBR AND ASSOCIATES, INC., a Florida corporation
(“MBR”).

WHEREAS, MBR is a corporation engaged in the business of providing certain
management, financial, billing, collection, accounting, bookkeeping, regulatory
compliance, and other related consulting financial services for healthcare
clients (generally, the “Services”); and

WHEREAS, the Client is in the healthcare business and has engaged MBR in the
past to provide certain selected Services to the Client, and the Client and MBR
are willing to continue their business relationship on the terms and conditions
set forth herein; and

WHEREAS, Client and MBR have entered into an Agreement for Services dated
April 1, 2002 and a First Amendment to Agreement for Services dated March 31,
2005 (the “Previous Agreement”); and

WHEREAS, the parties now wish to enter into a new Agreement for Services (the
“Agreement”) to supersede the Previous Agreement and all other agreements
between them pertaining to the same subject.

NOW, THEREFORE, in consideration of the premises and of the promises and
agreements of the parties set forth below, and for other good and valuable
consideration, the parties agree as follows:

 

1. NEW AGREEMENT:

A. The Previous Agreement, and all other agreements between the parties
pertaining to the same subject, are hereby terminated and superseded in their
entirety by the instant Agreement.

 

2. SERVICES TO BE RENDERED:

A. In exchange for the compensation set forth in section 3.A., MBR agrees to
provide billing and collections services, including the following designated
Services to and for the Client:

 

  (1) Prepare and submit invoices to all customers by either fax, or mail, as
directed by the Client or the Client’s customers.

 

  (2) Provide month-end billing reports;

 

Page 1 of 15 Pages



--------------------------------------------------------------------------------

  (3) Provide invoices, envelopes, and return envelopes;

 

  (4) Update HCPCS and Procedure Codes;

 

  (5) Provide updated HCPCS and Procedure Codes to Client in accordance with CMS
policy and procedure.

 

  (6) Post payments and adjustments on a workday basis;

 

  (7) Make bank deposits into Client’s account on a workday basis for checks
received at MBR;

 

  (8) Review outstanding accounts and advise Client of status on a weekly basis
as requested by Client;

 

  (9) Respond within twenty four (24) to forty-eight (48) hours excluding
weekends and holidays to telephone and other inquiries from Client relating to
billing and collection services;

 

  (10) Enter charge data;

 

  (11) Notify Client immediately in writing of any notices of audit, requests
for medical records or other documentation or information out of the normal
course of business.;

 

  (12) Assist the Client with any reviews or audits of invoices submitted or
billing practices by a federal, state or local regulatory agency. Additional
consulting services required for any extraordinary audits will be provided under
Section 2.B;

 

  (13) Adopt and comply with a compliance plan, which is consistent with the
OIG’s Compliance Program Guidance for Third Party Billing Companies, to insure
that MBR and MBR’s employees abide by all applicable federal and state statutes,
regulations, and rules relating to (i) its billing and collecting for all
applicable services hereunder, and (ii) maintaining the privacy and
confidentiality of patient medical information in its possession;

 

  (14)

It is understood that Digirad is required to comply with the Sarbanes-Oxley Act
of 2002. MBR will maintain existing, approved internal controls so that Client
can review and audit said controls in order to comply with the internal control

 

Page 2 of 15 Pages



--------------------------------------------------------------------------------

 

requirements of the Sarbanes-Oxley Act of 2002 required of Digirad. Any
additional costs needed in order to comply with the Act shall be borne by
Digirad.;

 

  (15) Allow Client online access to MBR’s PCN Sage system related to MBR’s
services for Client so as to enable Client to query and to prepare reports.
Client will not have access to change data in system without the written
permission of MBR so as to maintain the integrity of the system, which
permission shall not be unreasonably denied. It is understood that PCN Sage
software is proprietary.;

 

  (16) Allow Client access to scanned documents in MBR’s E-Bridge electronic
data archiving tool as that data and those archiving tools relate to data
pertaining to Client and its customers. There will be a cost sharing fee in the
range of ***;

 

  (17) Work with Client in investigating a software or other connecting system
that may allow MBR’s PCN system information data to provide daily updates
directly to Client’s database. Any costs to be the burden of the client;

 

  (18) Jointly with Client, develop strategies to improve MBR’s procedures to
improve contracted billing services to enhance their transparency and usefulness
to Client’s customers, and conduct monthly reviews of such strategies;

 

  (19) Jointly with Client, develop a customer satisfaction process and
implement methods of improving results on a continuous basis;

 

  (20) Jointly with Client, develop processes to improve DIS field clean claim
performance, including reports by region tracking customer issues.

B. In addition, as part of the compensation set forth in section 3.B., MBR
agrees to provide the Client with consultation services in the following areas:
CMS regulatory compliance and current Medicare reimbursement updates. All such
consulting services shall be requested at the sole discretion of the Client, in
writing and may include assistance to and with any extraordinary reviews or
audits by a federal, state or local regulatory agency or their contractors
beyond responding to normal course of business as listed under Section 2.A.

 

Page 3 of 15 Pages



--------------------------------------------------------------------------------

C. During the term of this Agreement, MBR must retain Client’s records in a
secure storage facility. MBR must retain electronic copies of all Client’s
records using data archiving technology, and must allow Client unlimited access
to such electronic records upon Client’s request. Upon termination or expiration
of this Agreement, Client will notify MBR of where to have Client’s physical
records and copies of its electronic records delivered, and MBR shall complete
delivery no later than ninety (90) days after termination. MBR will not be
responsible for these records after delivery to the Client.

 

3. COMPENSATION TO MBR:

The Client agrees to pay MBR as follows (all of which fees may be retained by
MBR directly from collections received on behalf of the Client):

A. Beginning as of November 1, 2006, at the end of the calendar month (the
“Specified Month”), the first such month to be November 2006, MBR shall ***. For
Services under Section 2.A, above, MBR shall be entitled to ***.

Client and MBR will diligently work to farther reduce the average
days-sales-outstanding (DSO), targeting an average level of ***. The Client and
MBR will review the DSO progress on a quarterly basis and assess areas of
improvement.

B. For Services under Section 2.B. above and anything outside the other services
listed in Section 2, ***, and ***, plus reimbursement of MBR’s direct expenses
(including travel, room and board, telephone calls, courier charges, equipment,
and outside consultants) with respect to such Services. All such services are to
be approved, in writing by the Client with receipts for direct expenses.

C. Special projects as agreed between the parties.

MBR will submit monthly or more frequent statements for its Services under this
Agreement. Including copies of its calculations of actual revenue collected per
month. All amounts billed to the Client under this Section 3 are due and payable
by the Client to MBR within *** from the Client’s scheduled month-end for the
Services performed (or cash collected) by MBR since the prior scheduled
month-end, provided that in no event shall payment be due less than ten
(10) days from the date the invoice is received. Invoices that are not paid when
due will incur a late charge of 1-1/2% per month (or part thereof) of the amount
due, except that interest shall not accrue on any amount which is reasonably
disputed, provided that all undisputed amounts are paid. In the event any refund
occurs after MBR has been paid for such Services, Client shall be entitled to a
refund of the fees paid for such Services, which refund shall be credited to
next bill not to exceed 30 days, otherwise, refund is to be repaid to Client
within thirty days of such refund.

In addition to the foregoing, MBR shall be reimbursed for it’s out of pocket
expenses for postage and overnight courier and delivery charges that are
incurred by MBR in connection with sending

 

Page 4 of 15 Pages



--------------------------------------------------------------------------------

and receiving information for and behalf of Client in connection with MBR’s
performing the services described in Section 1, including, without limitation,
for billing and collection purposes.

 

4. TERM:

The initial term of this Agreement shall be for *** from the Effective Date (the
“Initial Term”), and thereafter the term shall automatically renew for
consecutive *** unless either party, upon *** written notice prior to the end of
the current ***, informs the other party of its intention to terminate the
Agreement at the end of the then-current term. After the Initial Term, either
party shall have the right to terminate this agreement at anytime, without
cause, upon *** written notice. ***. MBR may be requested to remain available to
render such Services for the compensation set forth in Section 3 for *** after
the termination date. Should the services of MBR need to be extended for ***
then a new adjusted termination date will be set and the *** collection period
will start from that date at the rate set forth in Section 3. MBR on a
reasonable basis will assist in the facilitating of a smooth transition of such
Services to the Client or to another person designated by the Client. MBR shall
be entitled to its fees on all Services performed by MBR. During the Initial
Term and thereafter, either party may terminate this Agreement in the event of a
material breach by giving the breaching party written notice and the basis for
such termination. This Agreement shall terminate forty-five (45) days after
receipt of such notice by certified mail unless such breach is cured within such
forty-five (45) day period.

After the termination of this Agreement and the payment of all amounts due MBR,
billing and management information and related nonproprietary software,
including, without limitation, PCN licensed software (if and only if Client has
PCN licensed software) shall be sent to Client with a back-up tape and printed
report. A back-up tape of all billing information relating to this Agreement
shall be prepared and stored in a safe place by MBR on a weekly or more frequent
basis, and MBR shall make these tapes available to Client at no charge upon
request. Client, at its expense, reserves the right to review and audit MBR’s
billings and collections infrastructure, back-up process and any other processes
deemed to be more than de minimis in nature and relating to the Client’s
relationship with MBR. Such review and audit shall be at a time mutually agreed
upon by both parties, which agreement shall not be unreasonably withheld.

 

5. EXPENSES AND LICENSES:

Each party is responsible for obtaining and maintaining, at its expense, all
licenses, permits, or other items necessary to conduct its business, including
all required insurances and bonding.

 

Page 5 of 15 Pages



--------------------------------------------------------------------------------

6. NON-SOLICITATION; NO HIRING:

Both parties agree that during the term of this Agreement, and for ninety
(90) days thereafter, regardless of the reason for the termination, neither
party (nor any affiliate of a party) will hire, or attempt to hire, or solicit
for employment, any employee or independent contractor of the other party used
in performing the Services.

 

7. CONFIDENTIALITY:

Both parties mutually recognize and acknowledge that the clients, services, and
methods of operation are valuable, special, and unique assets of such business.
The parties further recognize and acknowledge that all business information,
proprietary files, records, analyses, compilations, studies or opinions,
financial statements, customer lists, lists of business acquaintances,
processes, techniques, services, intellectual property, programming, techniques
of application, concepts, purchasing, accounting, marketing, selling, recording
of any activity disclosed to each other in connection with MBR’s performance
under this Agreement are confidential information. Both parties shall keep in
strict secrecy and confidence all information that each part assimilated or
obtained or to which either party had access during the term of this Agreement
for any reason or purpose without the prior written consent of the other party.
These terms and conditions shall survive the term of this Agreement.

Each party shall keep confidential all information relating to billing and
financial information with respect to the Client and its affiliates, except to
the extent reasonably needed to facilitate the services to be rendered under
this Agreement or as required by law.

Each party shall comply with all applicable federal and state statutes,
regulations and rules relating to privacy and confidentiality of patient medical
information.

 

8. INSURANCE:

At all times during the term of this Agreement, MBR shall, at its expense,
obtain, keep in force and maintain (i) workers’ compensation and
(ii) comprehensive or commercial form general liability insurance and errors and
omission (contractual liability included) in a form and with an insurance
carrier satisfactory to Client, with coverage limits (in the case of the general
liability insurance) of at least One Million Dollars ($1,000,000) per occurrence
and Two Million Dollars ($2,000,000) annual aggregate. If the above insurance is
written on a claims-made form, it shall continue for no less than three
(3) years following termination of this Agreement. The coverage and limits
described above shall in no way limit any liability of MBR. To the extent
available without significant surcharge, MBR will cause Client to be named as an
additional insured on MBR’s general liability insurance policy. As evidence of
MBR’s coverage, MBR shall furnish to Client certificates of insurance under
these policies prior to the effective date and annually thereafter, which shall
include a provision for at least a thirty (30) day prior written notice of
cancellation or reduction directed to the attention of both Client and the
Compliance Officer. MBR shall maintain and provide Client with evidence of a
minimum of One Million Dollars ($1,000,000) fidelity bonding for itself and its
employees and Client Personnel involved in the handling of accounting for the
monies of Client. The Client shall furnish MBR proof of general liability
insurance, errors and omissions insurance, directors insurance and fidelity
bonding.

 

Page 6 of 15 Pages



--------------------------------------------------------------------------------

9. PERSONNEL:

All personnel providing Services hereunder shall be trained and qualified to
perform their applicable duties, and none of them shall be excluded or suspended
from Medicare, Medicaid or any other governmental payment program. MBR shall
notify Client in the event of the exclusion or suspension of any such personnel
whereupon, Client shall have the options of demanding that the affected
person(s) be removed immediately, whereupon if MBR does not do so within Thirty
(30) days, Client may terminate this Agreement upon written notice.

 

10. CLIENT’S OBLIGATIONS:

A. The Client agrees to make available to MBR all records necessary for
performing the Services hereunder. The Client will communicate with MBR, in a
timely manner, as reasonably necessary for MBR to perform the Services
hereunder, provided that all such communications between the parties will be in
writing. If the information delivered by Client is insufficient, MBR may contact
Client’s customer for further details or return the documentation to Client for
completion. Ultimately, the Client is responsible for ensuring correct
information is given to MBR for processing.

B. The Client agrees to maintain a checking account reasonably acceptable to MBR
to be exclusively for business purposes and into which collections made
hereunder shall be deposited.

C. The Client agrees that MBR is its exclusive agent for billing and collecting
its accounts and that it will provide to MBR all accounts accumulated in its
business during the term of this Agreement for processing by MBR. Client agrees
to provide complete information necessary to bill each physician and/or
facility.

D. The Client authorizes MBR to provide training to the employees of Client,
identified by Client, who are responsible for data collection, copying, and
forwarding to MBR. Such training will be part of the set-up cost and be provided
at no additional cost to the Client’s employees at the time of execution of this
Agreement.

E. The Client agrees that it will not market, broker, sell, or re-sell MBR’s
services to any other person (including, without limitation, customers or
clients of the Client) without MBR’s prior written consent.

 

Page 7 of 15 Pages



--------------------------------------------------------------------------------

11. CLIENT’S REPRESENTATIONS:

Client represents, warrants, and covenants that

A. Client is duly organized and exists in good standing under the laws of the
State of Delaware and is qualified to do business in each state in which Client
is required to be so qualified.

B. Neither the execution nor the consummation of the transactions contemplated
by this Agreement will conflict with or result in a breach of performance
required by the provisions for any other agreement or contract to which the
Client is a party.

C. Client has adopted a compliance plan or plans to assist Client and Client’s
employees in abiding by all applicable federal and state statutes, regulations,
and rules relating to (i) its providing or arranging for healthcare services,
(ii) its marketing to its customers and prospective customers, (iii) its billing
and collecting for all such services, and (iv) maintaining the privacy and
confidentiality of patient medical information in its possession.

D. None of Client’s employees, contractors, clients, or customers is, has been,
or will be, during the term of this Agreement, excluded or suspended from
Medicare, Medicaid, or any other governmental payment program. The Client will
include in its contracts with all physicians under which MBR shall bill and
collect for such services entered into after April 15, 2001 physician
representation language that the physicians and any of their participating
personnel in the services under contract, are not excluded or suspended from
Medicare, Medicaid or any other governmental payment programs.

 

12. INDEPENDENT CONTRACTOR STATUS:

It is understood and agreed that the services of MBR have been and will be
rendered as an independent contractor and not as an employee, agent, or
representative of Client. In this regard, neither MBR nor any of its employees
or agents shall be deemed for purposes of this Agreement to be employed by
Client for purposes of any tax or contribution levied by the Federal Social
Security Act or any corresponding state law with respect to employment or
compensation for employment, and MBR will file all forms and pay all taxes and
other amounts required of an independent contractor.

MBR shall have complete control over its method of providing services, subject
to the requirements of this Agreement and applicable law. Client will not
exercise direct or implied authority over MBR in its work nor shall it have
supervisory power over MBR or any of its employees or agents, other than to
assure MBR’s adherence to the terms of this Agreement. Neither party shall have
any responsibility for, or liability as a result of, any action, inaction, error
or omission by the other.

 

Page 8 of 15 Pages



--------------------------------------------------------------------------------

13. REVIEWS AND AUDITS:

Client shall, upon reasonable notice and conditions, be allowed to review any
and all of the documentation, procedures and information concerning Client’s
billing and to appoint a third party consultant to review such billing on the
premises of MBR, all at Client’s sole expense. MBR agrees to cooperate with any
review. MBR may impose reasonable standards and restrictions on any such audit
and review to insure the privacy or patient medical information of patients who
are not Client’s patients. MBR will review any reports upon such billing
procedures, suggestions for improvement or otherwise and will exercise good
faith in maintaining an acceptable level of efficiency and accuracy in its
billing procedures. Any and all information obtained under review shall be kept
confidential except as required to comply with Client’s legal obligations.

 

14. INDEMNIFICATION:

Each party (the “Indemnifying Party”) hereby agrees to indemnify and hold the
other party, including its directors, officers, shareholders, employees, and
agents (collectively the “Indemnified Party”) harmless from and against any
losses, claims, damages, or expenses, and all reasonable costs of prosecution or
defense regarding its rights hereunder, whether in judicial proceedings,
including appellate proceedings, or out of court, including, without limiting
the generality of the foregoing, attorneys’ fees and all costs and expenses of
litigation (collectively, a “Loss”), arising from or growing out of a material
violation of the terms of this Agreement or negligent or willful misconduct by
the Indemnifying Party.

 

15. MEDIATION AND ARBITRATION:

It is the intention of all parties that no dispute under this Agreement or with
respect to relationship between parties will be the subject of any court action
or litigation in the local, state, or federal judicial system. The parties
recognize that the problem resolution processes of mediation and arbitration are
appropriate and preferable to resolve issues between the parties. If any party
hereto wishes to resolve an issue under or relating to this Agreement, then such
party must give notice of a request for mediation to the other parties, which
notice shall set forth the names of not less than three (3) mediators from the
panel of JAMS/Endispute or the American Arbitration Association or other
mutually agreed upon alternative dispute resolution service in Hillsborough
County if mediation is commenced by Digirad or in San Diego County if mediation
is commenced by MBR. The party receiving such notice shall agree upon one or
more such mediators with ten (10) days of receipt of such notice and a mediation
will be scheduled as soon as feasible between the parties and their respective
advisors, and the parties and their advisors will cooperate fully with respect
to sharing of information and attendance at meetings in order to seek
resolution. The parties will share mediation expenses with the party requesting
the mediation, paying one-half of such expense of the mediator fees and the
other party paying the other one-half of such expenses. If resolution of the
matters between the parties cannot be resolved in mediation within twenty
(20) days of the selection of a mediator by the party receiving such notice,
then the matter shall be presented to formal arbitration pursuant to the rules
utilized by the alternative dispute resolution service selected by an arbitrator
from such

 

Page 9 of 15 Pages



--------------------------------------------------------------------------------

service’s panel agreed upon by the parties or, if the parties are unable to
agree upon an arbitrator within ten (10) days of the completion of mediation, by
a panel of three (3) arbitrators from such panel selected by such service’s
administrator. Arbitration shall take place in the venue in which the mediation
shall have occurred as soon as possible and the decision of the arbitrator panel
shall be binding upon the parties for all purposes. The party which does not
prevail in such proceeding or in any judicial proceeding shall pay all
reasonable fees and costs, including attorneys’ and expert witness fees,
incurred by the prevailing party relating to such proceeding, except that the
arbitrator shall have discretion to reduce or eliminate such award of costs and
fees if such award would be inequitable or unreasonable under the circumstances.
It is the intention of the parties that this Agreement shall be construed and
interpreted in a fair and equitable manner based upon the facts and
circumstances of the parties taking into account the present intention of the
parties to have a fair and equitable agreement under the terms and conditions
set forth in this Agreement.

 

16. ENFORCEMENT:

Each covenant shall be construed as a covenant independent of any other covenant
or provision of this Agreement or any other Agreement which MBR and Client may
have, and the existence of any claim or cause of action of one party against the
other, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of such covenants.

 

17. TERMINATION:

During the term of this Agreement, MBR may retain Client’s records in an
off-site storage facility. Upon termination or expiration of this Agreement,
Client will notify MBR of where to have its records delivered after the
ninety-day (90) collection period. MBR will not be responsible for these records
after delivery to the Client.

 

18. ADDITIONAL COVENANTS OF MBR:

MBR covenants that it has and will maintain its expertise, procedures and
employee training with respect to billing and reimbursement issues, coding,
maximizing revenues in a prudent manner, and other billing related activities.
MBR agrees to provide monthly reporting of billings, receipts, aged receivables,
as are requested by the Client on a reasonable basis. MBR will maintain such
insurances with reputable insurance carriers in such amounts and upon terms that
are deemed reasonable and appropriate.

 

19. COMPLIANCE WITH THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF
1996.

The parties acknowledge that Client is subject to the Administrative
Simplification requirements of the Health Insurance Portability and
Accountability Act of 1996 and regulations promulgated thereunder (“HIPAA”),
including but not limited to, the Standards for Privacy of Individually
Identifiable Health Information, 45 CFR Parts 160 and 164; and that HIPAA

 

Page 10 of 15 Pages



--------------------------------------------------------------------------------

mandates that Client require MBR to provide for the protection of the privacy
and security of Health Information. Accordingly, MBR shall provide such
protection as required by this Agreement.

A. Definitions. The following terms shall be defined as follows:

 

  (1) “Disclose” and “Disclosure” mean, with respect to Health Information, the
release, transfer, provision of access to, or divulging in any other manner of
Health Information outside MBR’s internal operations or to other than its
employees.

 

  (2) “Health Information” means information that (a) relates to the past,
present or future physical or mental health or condition of an individual; the
provision of health care to an individual; (b) identifies the individual (or for
which there is a reasonable basis for believing that the information can be used
to identify the individual); and (c) is received by MBR from or on behalf of
Client or is created by MBR, or is made accessible to MBR by Client.

 

  (3) “Privacy Regulations” means the Standards for Privacy of Covered
Individually Identifiable Health Information, 45 CFR Parts 160 and 164,
promulgated under HIPAA.

 

  (4) “Services” means the services provided by MBR pursuant to this Agreement.

 

  (5) “Use” or “Uses” means, with respect to Health Information, the sharing,
employment, application, utilization, examination or analysis of such Health
Information within MBR’s internal operations.

B. Permitted Uses and Disclosures of Health Information. MBR is authorized to do
the following:

 

  (1) Use and Disclose Health Information as necessary to perform Services for,
or on behalf of Client;

 

  (2) Use Health Information to create aggregated or de-identified information
(in accordance with the requirements of the Privacy Regulations);

 

  (3) Use or Disclose Health Information (including aggregated or de-identified
information) as otherwise directed by Client provided that Client shall not
request MBR to Use or Disclose Health Information in a manner that would not be
permissible if done by Client;

 

Page 11 of 15 Pages



--------------------------------------------------------------------------------

  (4) Use and Disclose Health Information as required by law.

C. Other Uses of Health Information. MBR may use Health Information for the
proper management and administration of MBR or to carry out its legal
responsibilities. MBR may Disclose Health Information for the proper management
and administration of MBR, provided that with respect to any such Disclosure
either (1) the Disclosure is required by law (within the meaning of the Privacy
Regulations) or (2) MBR obtains reasonable assurance from the person to whom the
information is to be Disclosed that such person will hold the information in
confidence and will not Use or further Disclose such information except as
required by law or for the purpose(s) for which it was Disclosed by MBR to such
person, and that such person will notify MBR of any instances of which it is
aware in which the confidentiality of the information has been breached.

D. Adequate Safeguards for Health Information. MBR warrants that it shall
implement and maintain appropriate safeguards to prevent the Use or Disclosure
of Health Information in any manner other than as permitted herein or by law.

E. Mitigation. MBR agrees to mitigate, to the extent practicable, any harmful
effect that is known to MBR of a Use or Disclosure of Health Information by MBR
in violation of the requirements of this Agreement.

F. Reporting Non-Permitted Use or Disclosure. MBR shall not Use or Disclose
Health Information except as permitted by this Agreement or as required by law.
MBR shall report to Client a Use or Disclosure that is made by MBR that is not
permitted by this Agreement or which MBR becomes aware.

G. Availability of Internal Practices, Books, and Records. MBR agrees to make
its internal practices, books and records relating to the Use and Disclosure of
Health Information available to the Secretary of the Secretary for purposes of
determining Client’s compliance with the Privacy Regulations.

H. Access to and Amendment of Health Information. MBR shall, to the extent
Client determines that any Health Information constitutes a “designated records
set” of Client under the Privacy Regulations, (a) make the Health Information
specified by Client available to Client or to the individual(s) identified by
Client as being entitled to access and copy that Health Information, and
(b) make any amendments to Health Information that are requested by Client.

I. Use of Subcontractors and Agents. MBR shall require each of its agents and
subcontractors that receive Health Information from MBR to comply with this
Section 19 of this Agreement with respect to such Health Information.

 

Page 12 of 15 Pages



--------------------------------------------------------------------------------

J. Privacy Notice. Client shall notify MBR of any limitations(s) in Client’s
notice of privacy practices to the extent such limitation(s) may affect MBR’s
Use or Disclosure of Health Information.

K. Changes or Restrictions. Client shall notify MBR of any changes in permission
by an individual to use or disclose Health Information to the extent such change
may affect MBR’s Use or Disclosure of Health Information. Client shall notify
MBR of any restriction to which Client agrees that may affect MBR’s Use or
Disclosure of Health Information.

L. Disposition of Health Information Upon Termination or Expiration. Upon
termination or expiration of this Agreement, MBR shall either return or destroy
all Health Information in the possession or control of MBR and its agents and
subcontractors. In such event, MBR shall retain no copies of such Health
Information. However, if MBR determines that neither return nor destruction of
Health Information is feasible, MBR shall notify Client of the conditions that
make return or such destruction infeasible, and may retain Health Information
provided that MBR (1) continues to comply with the provisions related to the
protection of Health Information for as long as it retains Health Information,
and (2) further limits the Uses and Disclosures of Health Information to those
purposes that make the return or destruction of Health Information infeasible.

M. Amendments to Comply With Law. The parties acknowledge that state and federal
laws relating to electronic data security and privacy are rapidly evolving and
that amendment of this Agreement may be required to provide for procedures to
ensure compliance with such developments. The parties specifically agree to take
such actions as is necessary to implement the standards and requirements of
HIPAA and other applicable laws relating to the security or confidentiality of
Health Information.

 

20. MISCELLANEOUS:

A. This Agreement shall constitute the entire agreement of the parties and takes
the place of the prior written agreements between the parties “Prior Agreement”
as of the Effective Date, except that MBR’s compensation as set forth is
Section 3,shall be effective as of Nov 1, 2006. It may not be changed orally,
but only by agreement in writing signed by both parties.

B. Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by (i) certified or registered mail, return
receipt requested, (ii) hand delivery or overnight courier with proof of
delivery, or (iii) facsimile transmission with confirmation of receipt, to the
parties as follows:

 

If to MBR: 4519 George Road, Suite 100

  Tampa, Florida 33634

  Facsimile No.: (813) 496-8546

  ATTENTION: Becky Cacciatore, President

 

Page 13 of 15 Pages



--------------------------------------------------------------------------------

If to Client: 13950 Stowe Drive

  Poway, California 92064

  Facsimile No.: (858) 726-1700

  ATTENTION: CEO OR CHIEF FINANCIAL OFFICER

C. The rights and obligations of the parties under this Agreement shall inure to
the benefit of and shall be binding upon their respective heirs, executors,
administrators, sublessors and assigns. No party may assign any of its rights,
obligations or interest in this Agreement without the prior written consent of
all parties to this Agreement.

D. This Agreement shall be governed by the laws of the State of California.

E. This Agreement shall be deemed to have been “executed” when the last party to
sign this Agreement has affixed his, her or its signature at the end of this
Agreement.

F. All parties to this Agreement specifically agree to act in good faith in
interpreting this Agreement and in carrying out their respective duties and
obligations hereunder.

G. This Agreement may be executed in multiple counterparts, each of which shall
be considered an original, and all of which shall constitute but a single
agreement notwithstanding that each such counterpart is executed on a different
date.

H. Because each party has participated fully in the drafting and preparation of
this Agreement, the Agreement shall not be construed more strongly against any
party.

I. Each party to this Agreement hereby acknowledges and confirms that he, she or
it has had an opportunity to retain independent legal counsel to independently
advise that part of the legal consequences of the Agreement to the party. Each
party to this Agreement further acknowledges and confirms that each such party
received the strong recommendation by all other parties to the Agreement that
each party should retain separate and independent legal counsel to advise each
party of the legal consequences of the Agreement to that party.

J. All prior negotiations and/or oral agreements between the parties and/or two
or more of the parties hereby are merged and extinguished into this Agreement.

K. Unless otherwise expressly provided in this Agreement, all rights,
obligations and other terms and conditions specifically stated in this Agreement
shall survive the execution of this Agreement.

L. If any one or more of the provisions contained in this Agreement for any
reason are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

Page 14 of 15 Pages



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above.

 

MBR AND ASSOCIATES, INC.     DIGIRAD IMAGING SOLUTIONS, INC. By:          By:  
   Name:          Name:      Title:          Title:     

 

Page 15 of 15 Pages